DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 01 July 2022 has been entered. Claims 1, 9, 11-12, 14, 16-17, and 20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 11, and 16 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2007/0183149 A1, herein referred to as: Ko), in view of Beloritsky et al. (US 6,099,322 A, herein referred to as: Beloritsky).
Regarding claim 1, Ko teaches or suggests (Figs. 1-6) an electrical element holder (150, 200) comprising: a printed circuit board (150) having a receiver (220, 230, and the corresponding contacts of PCB 150 therebelow, to which 241 is soldered); a resilient holder (240) electrically engaged with the receiver (via 241 and solder), the resilient holder (240) having a holding portion (247) that is defined within an outward surface (within an outward surface of 246, as shown in Fig. 3B, which forms one of two outward [major] surfaces of respective elements 246) of the resilient holder (240) and between opposing resilient arms (246); and an electrical element (100) secured within the holding portion (247) between the opposing resilient arms (as shown in Figs. 4-6), wherein the opposing resilient arms (246) at the holding portion (247) at least partially encircles a contact probe (122) of the electrical element (100) and supports the electrical element from below (as shown in Figs. 4-6, and as described in paragraph [0066]). 
Ko does not explicitly teach or suggest that said opposing resilient arms cross at an intersection to form a continuous lower boundary of the holding portion, said electrical element is secured against the intersection.
Beloritsky teaches or suggests an electrical element holder (Figs. 1-13) comprising: a circuit board (4) having a receiver (a receiver coupled to 6 at 18); a resilient holder (6) electrically engaged with the receiver (via 5), the resilient holder having a holding portion (23) that is defined within an outward surface of the resilient holder (as shown in Fig. 8) and between opposing resilient arms that cross at an intersection to form a continuous lower boundary of the holding portion (as shown in Fig. 8); and an electrical element (7) secured within the holding portion between the opposing resilient arms and against the intersection (as shown in Figs. 1-3), wherein the opposing resilient arms at the holding portion at least partially encircles a contact probe (7) of the electrical element and supports the electrical element from below (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of said opposing resilient arms cross at an intersection to form a continuous lower boundary of the holding portion, said electrical element is secured against the intersection, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 2, Ko teaches or suggests (Figs. 1-6) the opposing resilient arms (246) extends from a common base (244, 242) that engages the receiver (via 241 and solder). Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by Beloritsky, as shown in Figs. 1-3, 8, and 11.  
Regarding claim 3, Ko teaches or suggests (Figs. 1-6) the resilient holder (240) defines an electrical contact (241) that extends between the printed circuit board (150) and the electrical element (as described in paragraph [0061]).  Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by Beloritsky, as shown in Figs. 1-3, 8, and 11.
Regarding claim 4, Ko teaches or suggests (Figs. 1-6) the electrical element (100) is a lighting element (a fluorescent lamp, 100, paragraph [0057]).  
Regarding claim 5, Ko teaches or suggests (Figs. 1-6) the opposing resilient arms (246) are biased toward one another to define a rest position (as shown in Figs. 4-6 and as described in paragraph [0066], i.e. after elastic deformation of resilient arms 246 to receive 122, the resilient arms 246 are biased toward one another to define a rest position which is either a position having 122 contained within 247, or a position in which 246 are closer to one another in the absence of 122 being disposed within 247), and wherein the opposing resilient arms (246) are configured to be biased in opposing directions to define a maintenance position that expands the holding portion (the Examiner notes that this feature is inherent to the device of Ko. Particularly, applying a force to expand resilient arms 246 apart from each other results in said resilient arms 246 being biased outward in opposing directions, while each of the resilient arms 246 will be biased inward in opposite directions toward each other to return to their rest position, thus allowing the lamp therein to be removed for maintenance. Therefore, the opposing resilient arms 246 are configured to be biased in opposing directions, i.e. by expanding them apart, to define a maintenance position, i.e. an expanded position, that expands the holding portion, e.g. for removal of the lamp 100 for maintenance). Additionally or alternatively, the Examiner notes that the above recited claim limitation is performed by the device of Beloritsky by a similar operation as outlined above.
Regarding claim 6, Ko teaches or suggests (Figs. 1-6) the contact probe (122) of the electrical element (100) is able to be released from the opposing resilient arms (246) in the maintenance position (as outlined above in claim 5, i.e. the opposing resilient arms 246 are configured to be biased in opposing directions, i.e. by expanding them apart, to define a maintenance position, i.e. an expanded position, that expands the holding portion, e.g. for removal of the lamp 100 for maintenance).  Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by Beloritsky, as shown in Figs. 1-3, 8, and 11.
Regarding claim 9, Ko teaches or suggests (Figs. 1-6) the opposing resilient arms (246) each include a contoured configuration (as shown in Fig. 3B) that extends from the common base (242, 244), through the holding portion (247) and to a biasing section (the top portion of 246, through which 122 enters upon insertion, as described in paragraph [0066]). 
Ko does not explicitly teach the intersection. 
Beloritsky teaches or suggests (Figs. 1-13) the opposing resilient arms extends from a common base that engages the receiver (as shown in Figs. 1-3, common base 18); wherein the opposing resilient arms are biased toward one another to define a rest position (after elastic deformation of resilient arms to receive 7, the resilient arms 24 and 25 are biased toward one another to define a rest position which is either a position having 7 contained within 23, or a position in which 24 and 25 are closer to one another in the absence of 7 being disposed within 23), and wherein the opposing resilient arms are configured to be biased in opposing directions to define a maintenance position that expands the holding portion (the Examiner notes that this feature is inherent to the device of Beloritsky. Particularly, applying a force to expand resilient arms 24 and 25 apart from each other results in said resilient arms being biased outward in opposing directions, while each of the resilient arms 24 and 25 will be biased inward in opposite directions toward each other to return to their rest position, thus allowing the electronic device therein to be removed for maintenance. Therefore, the opposing resilient arms 24 and 25 are configured to be biased in opposing directions, i.e. by expanding them apart, to define a maintenance position, i.e. an expanded position, that expands the holding portion, e.g. for removal of the contact probe 7 for maintenance); wherein the opposing resilient arms each include a contoured configuration that extends from the common base (as shown in Figs. 8 and 11), through the holding portion (23) and to a biasing section (6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of the intersection, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 10, Ko teaches or suggests (Figs. 1-6) the biasing sections (the top portion of 246, through which 122 enters upon insertion, as described in paragraph [0066]) of the opposing resilient arms (246) are operated toward the printed circuit board (i.e. by pushing said biasing sections downward or downward and outward toward the circuit board 150 therebelow) to expand the holding portion to the maintenance position (as can be achieved by pushing down toward the circuit board 150 on the tops of each respective 246s corresponding to said biasing sections).  Additionally or alternatively, the Examiner notes that the above recited claim limitation is performed by the device of Beloritsky by a similar operation as outlined above.
Regarding claim 11, Ko teaches or suggests (Figs. 1-6) an electrical element holder (36, 150, 200, collectively, as shown in Fig. 1) comprising: a printed circuit board (150) having an element receptacle (all of the elements 200, collectively); opposing resilient holders (246 of two adjacent elements 200, or of two end elements 200 on PCB 150) positioned at each end of the element receptacle (as shown in Figs. 1 and 6, along a respective 150), wherein each of the opposing resilient holders (246) is electrically attached with the printed circuit board (150) at respective receivers (220, 230, via 241 and solder), each resilient holder (246) of the opposing resilient holders (246) includes a holding portion (247) defined within an outward surface of opposing resilient arms (within one of two major outward surfaces of said respective opposing resilient arms formed by 246) of each resilient holder (246), and wherein the holding portion (247) is further defined between the opposing resilient arms (as shown in Figs. 3B-6); and an electrical element (100) secured within the holding portion (247, via 122) between the opposing resilient arms (246) for each resilient holder (as shown in Fig. 1, i.e. for each resilient holder on printed circuit board 150), wherein the opposing resilient arms (246) at the holding portion (247) selectively receive the electrical element (100, via terminal 122) and prevent movement of the electrical element below the holding portion (as shown in Figs. 3B-6), and wherein the electrical element (100) secured in the holding portion (247) is supported from below by the opposing resilient arms (246) for each resilient holder (as shown in Fig. 6).  
Ko does not explicitly teach or suggest that said opposing resilient arms cross at an intersection to form a continuous lower boundary of the holding portion, said electrical element is secured against the intersection.
Beloritsky teaches or suggests an electrical element holder (Figs. 1-13) comprising: a circuit board (4) having a receiver (a receiver coupled to 6 at 18); a resilient holder (6) electrically engaged with the receiver (via 5), the resilient holder having a holding portion (23) that is defined within an outward surface of the resilient holder (as shown in Fig. 8) and between opposing resilient arms that cross at an intersection to form a continuous lower boundary of the holding portion (as shown in Fig. 8); and an electrical element (7) secured within the holding portion between the opposing resilient arms and against the intersection (as shown in Figs. 1-3), wherein the opposing resilient arms at the holding portion at least partially encircles a contact probe (7) of the electrical element and supports the electrical element from below (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of said opposing resilient arms cross at an intersection to form a continuous lower boundary of the holding portion, said electrical element is secured against the intersection, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 12, Ko teaches or suggests (Figs. 1-6) each resilient holder (246) of the opposing resilient holders (246) includes a respective common base (242, 244), wherein the opposing resilient arms (246) for each resilient holder (246) extend from the respective common base (242, 244) that engages the receiver (as shown in Figs. 3B-6).
Ko does not explicitly teach or suggest extending through said intersection.
Beloritsky teaches or suggests (Figs. 1-13) a resilient holder (6) which includes a respective common base (18), wherein the opposing resilient arms (24 and 25) for each resilient holder (6) extend from the respective common base (18) and extend through the intersection (as shown in Figs. 8 and 11) that engages the receiver (of 4,a shown in Figs. 1-3).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of extending through said intersection, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 13, Ko teaches or suggests (Figs. 1-6) the resilient holder (246) defines an electrical contact (241) that extends between the printed circuit board (150) and the electrical element (as described in paragraph [0061]).  Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by Beloritsky, as shown in Figs. 1-3, 8, and 11.  
Regarding claim 14, Ko teaches or suggests (Figs. 1-6) the opposing resilient arms (246) each include a contoured configuration (as shown in Fig. 3B) that extends from the common base (242, 244), through the holding portion (247) and to a biasing section (the top portion of 246, through which 122 enters upon insertion, as described in paragraph [0066]).  
Ko does not teach said intersection.
Beloritsky teaches or suggests (Figs. 1-13) the opposing resilient arms (24 and 25) each include a contoured configuration (as shown in Figs. 8 and 11) that extends from the respective common base (18), through the intersection of the holding portion (where 24 and 25 intersect above 6) and to a biasing section (6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of said intersection, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 15, Ko teaches or suggests (Figs. 1-6) the biasing sections (the top portion of 246, through which 122 enters upon insertion, as described in paragraph [0066]) of the opposing resilient arms (246) are operated toward the printed circuit board (i.e. by pushing said biasing sections downward or downward and outward toward the circuit board 150 therebelow) to expand the holding portion to a maintenance position (as can be achieved by pushing down toward the circuit board 150 on the tops of each respective 246s corresponding to said biasing sections).  Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by Beloritsky, as shown in Figs. 1-3, 8, and 11).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, in view of Beloritsky, and in further view of Lee.
Regarding claims 7 and 8, Ko teaches or suggests (Figs. 1-6) when the contact probe (122) of the electrical element (100) is disposed within the holding portion (247), the opposing resilient arms (246) define a securing position (in which 122 is disposed within 247).
Ko does not explicitly teach that said securing position is between the rest position and the maintenance position (as recited in claim 7); and wherein the opposing resilient arms in the securing position exert a retaining biasing force against the contact probe of the electrical element (as recited in claim 8).  
Lee teaches or suggests (Figs. 8-11 and 16-17) when the contact probe of the  electrical element (70) is disposed within the holding portion (125, and the space between 110a and 110b), the opposing resilient arms define a securing position (a position in which the terminal of each of the lamps 70 is inserted into the terminal insertion groove 125 and fixed by and between 110a and 110b) that is between the rest position and the maintenance position (as shown in Fig. 5, for which the device of Fig. 5 comprises the same opposing resilient arm structure, see paragraph [0062]); and wherein the opposing resilient arms in the securing position exert a retaining biasing force against the contact probe of the electrical element (against a terminal of the electrical element 70, paragraph [0054]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ko and incorporated the teachings of said securing position is between the rest position and the maintenance position (as recited in claim 7); and wherein the opposing resilient arms in the securing position exert a retaining biasing force against the contact probe of the electrical element (as recited in claim 8), such as taught or suggested by Lee, in order to improve, or otherwise increase, the reliability, performance, and/or longevity of the device (i.e. by increasing the physical and/or electrical contacting between the lead of the electrical device and the resilient arms).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0173540 A1, herein referred to as: Lee), in view of Beloritsky.
Regarding claim 16, Lee teaches or suggests (Figs. 8-11 and 16-17) an element receptacle (90) comprising: a printed circuit board (11) having a receiver (a receiver which 241a and 241c are disposed, as shown in Figs. 10-11); a resilient holder (200) electrically engaged with a portion of the receiver (as described in paragraph [0064]), the resilient holder (200) having a holding portion (125, and the space between 110a and 110b) that is defined within an outward surface of the resilient holder (at portion 120) and between opposing resilient arms (110a and 110b), wherein an inward surface defines a biasing space (an inward surface of 150, having biasing portions 130a and 130b therein, as well as lower portions of 110a and 110b, as shown in Figs. 8-11); and an electrical element (70) secured within the holding portion between the opposing resilient arms (as shown in Fig. 17), wherein the opposing resilient arms (110a and 110b) operate to selectively expand the holding portion from a rest position to a maintenance position (selectively via application of a force on each of the tops of 110a and 110b, to thereby separate 110a and 110b to a maintenance position wherein 70 can be removed for maintenance), wherein the opposing resilient arms encircle the biasing space and define a lower boundary of the biasing space in each of the rest position and the maintenance position (element 200 is formed of a single piece of sheet metal, thus resilient arms encircle the biasing space containing 130a and 130b and the lower portions of 110a and 110b as being an integral component with 150, and define a lower boundary of the biasing space in either of the rest or maintenance position, as shown in Figs. 8-11 and as described in paragraph [0064]).
Lee does not explicitly teach that said opposing resilient arms cross at an intersection to form the holding portion, wherein the intersection defines a continuous boundary that separates the holding portion from the biasing space.
Beloritsky teaches or suggests an element receptacle (Figs. 1-13) comprising: a circuit board (4) having a receiver (the portion of 18 which couples to 4 or 5); a resilient holder (6) electrically engaged with a portion of the receiver (as shown in Figs. 1-3), the resilient holder having a holding portion (23) that is defined within an outward surface of the resilient holder and between opposing resilient arms that cross at an intersection to form the holding portion (as shown in Figs. 8 and 11), wherein an inward surface defines a biasing space (as shown in Figs. 8 and 11); and an electrical element (7) secured within the holding portion between the opposing resilient arms (as shown in Figs. 1-3), wherein the opposing resilient arms operate to selectively expand the holding portion from a rest position to a maintenance position (by acting on portions 28 at the tops thereof), wherein the opposing resilient arms (24 and 25) encircle the biasing space (6) and the intersection defines a continuous boundary that separates the holding portion (23) from the biasing space (6) in each of the rest position and the maintenance position (as shown in Figs. 1-3, 8, and 11).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lee and incorporated the teachings of said opposing resilient arms cross at an intersection to form the holding portion, wherein the intersection defines a continuous boundary that separates the holding portion from the biasing space, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 17, Lee teaches or suggests (Figs. 8-11 and 16-17) the opposing resilient arms extend from a common base (a common base formed by a lower portion of 150, having 241a-241d thereon) that engages the receiver (as shown in Figs. 10-11).
Lee does not teach said intersection.
Beloritsky teaches or suggests (Figs. 1-13) the opposing resilient arms (24 and 25) extend from a common base (18) and extends from the intersection (where 24 and 25 cross, as shown in Figs. 8 and 11) that engages the receiver (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lee and incorporated the teachings of the intersection, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.
Regarding claim 18, Lee teaches or suggests (Figs. 8-11 and 16-17) the opposing resilient arms are biased toward one another to define the rest position (as described in paragraphs [0064]-[0074]), and wherein the opposing resilient arms are configured to be biased in opposing directions to define the maintenance position that expands the holding portion (the Examiner notes that this feature is inherent to the device of Lee. Particularly, applying a force to expand 110a and 110b apart from each other results in 110a and 110b being biased apart, while being biased inward in opposite directions toward each other to return to their rest position, thus allowing the lamp therein to be removed for maintenance. Therefore, the opposing resilient arms [at portions 110a and 110b] are configured to be biased in opposing directions [i.e. by expanding them apart] to define a maintenance position [i.e. an expanded position] that expands the holding portion [e.g. for removal of the lamp for maintenance]), wherein the electrical element (70) is able to be released from the opposing resilient arms in the maintenance position (as outlined above, in the maintenance position, in which 110a and 110b are expanded, electrical element 70 is able to be released from said opposing resilient arms at portions 110a and 110b). Additionally or alternatively, the Examiner notes that the above recited claim limitation is performed by the device of Beloritsky by a similar operation as outlined above.
Regarding claim 19, Lee teaches or suggests (Figs. 8-11 and 16-17) when the electrical element (70) is disposed within the holding portion, the opposing resilient arms define a securing position that is between the rest position and the maintenance position (as shown in Fig. 5, for which the device of Fig. 5 comprises the same opposing resilient arm structure, see paragraph [0062]), wherein the opposing resilient arms in the securing position exert a retaining biasing force against the electrical element (against a terminal of the electrical element 70, paragraph [0054]). Additionally or alternatively, the Examiner notes that the above recited claim limitation is taught or suggested by the device of Beloritsky, as shown in Figs. 1-3, 8, and 11.
Regarding claim 20, Lee teaches or suggests (Figs. 8-11 and 16-17) wherein the opposing resilient arms each include a contoured configuration that extends from the base, around the biasing space, through the holding portion and to a biasing section (as shown in Figs. 8-11).
Lee does not teach or suggest said intersection.
Beloritsky teaches or suggests (Figs. 1-13) the opposing resilient arms (24 and 25) each include a contoured configuration (as shown in Figs. 8 and 11) that extends from the common base (18), around the biasing space (6), through the intersection (at which 24 and 25 intersect, as shown in Figs. 8 and 11)) and the holding portion (23) and to a biasing section (6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lee and incorporated the teachings of the intersection, such as taught or suggested by Beloritsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving coupling contact between the opposing resilient arms and the contact probe of the electrical element.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see EP 2654127 A1, to Boehringer, pertinent to the feature of a continuous lower boundary of the holding portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



































































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875